Citation Nr: 0506470	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, status post arthroplasty, claimed as 
secondary to service-connected right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder, claimed as secondary to service-connected 
right knee disability.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from October 1947 to 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 1999 and 
April 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which, in pertinent part, denied claims of entitlement to 
service connection for a left knee disorder, a hip disorder, 
and bilateral disorders of the feet, claimed as secondary to 
or aggravated by service-connected right knee disability.  
The veteran timely disagreed with the December 1999 rating 
determinations in December 2000.  Following issuance of the 
April 2002 rating decision, the veteran continued his 
disagreement as to the denials of the claims for service 
connection.  The RO issued a statement of the case (SOC) in 
December 2002.  The veteran's timely substantive appeal was 
received in January 2003.

At a personal hearing conducted in July 2003, the veteran 
withdrew his appeal for service connection for a left hip 
disorder.  As the transcript of that hearing has been reduced 
to writing, and as the veteran has been notified of the 
issues on appeal as stated following that withdrawal, by a 
supplemental statement of the case (SSOC) issued in February 
2004, that withdrawal is valid.  38 C.F.R. § 20.204 (2004).  
No issue regarding service connection for a left hip disorder 
is before the Board for appellate review at this time.

After reviewing the contentions, the record, and the 
evidence, the Board finds that the issues on appeal are more 
accurately stated as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The February 1996 rating decision which denied 
entitlement to service connection for a left knee disorder 
and for a bilateral hip disorder, to include a right hip 
disorder, claimed as secondary to the veteran's service-
connected right knee disability, and a May 1996 rating 
decision which denied a request to reopen a claim of 
entitlement to service connection for left knee arthritis 
became final in the absence of timely disagreement or appeal.

3.  A private medical statement regarding the relationship of 
a left knee disorder and a hip disorder to the veteran's 
service-connected right knee disability, received in May 
1999, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and must be considered in order to fairly decide 
the merits of these claims under currently-applicable laws 
and regulations. 

4.  The preponderance of the medical evidence establishes 
that the veteran's current left knee disorder, right hip 
disorder, and disorders of the feet were not incurred during 
the veteran's service, may not be presumed to be of service 
onset, are not secondary to the veteran's service-connected 
right knee disability, and are not aggravated by the 
veteran's service-connected right knee disability.




CONCLUSIONS OF LAW

1.  New and material evidence having been received, the 
February 1996 and May 1996 denials of entitlement to service 
connection for a left knee disorder and a right hip disorder, 
which had become final, are reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The criteria for service connection for a left knee 
disorder, a bilateral hip disorder, or bilateral disorders of 
the feet, to include arthritis, either as directly or 
presumptively incurred in service or as secondary to or 
aggravated by a service-connected disability, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a left knee disorder, a right hip disorder, 
and bilateral disorders of the feet.  The veteran contends, 
in particular, that each of these disorders, if not directly 
incurred in service, is secondary to or aggravated by the 
veteran's service-connected right knee disability.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The claims for 
service connection at issue in this appeal were submitted 
more than a year prior to enactment of the VCAA.  To the 
extent that the claims on appeal involve issues of new and 
material evidence, those issues have been decided in the 
veteran's favor, and Remand of the determination as to 
whether new and material evidence has been submitted would be 
adverse to the veteran.  Therefore, further discussion of 
compliance with the VCAA in regard to submission of new and 
material evidence is not required.

The reopened claims are subject to the VCAA, since there was 
no final decision on the claims at the time of enactment of 
the VCAA, and the VCAA is applicable to these claims, as well 
as to the claim for service connection for disorders of the 
feet.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
provisions of 38 C.F.R. § 3.159 describe the types of 
evidence that VA may assist a claimant to obtain and describe 
a claimant's responsibilities in developing a claim.  

The discussion in the December 1999 rating decision and the 
cover letter advising the veteran of that decision advised 
the veteran of the criteria for service connection for the 
claimed disorders.  The veteran thereafter submitted 
additional evidence with his notice of disagreement in 
December 2000.  The RO advised the veteran of the status of 
his claims in January 2001, acknowledging the additional 
evidence submitted in December 2000, discussing the weight 
and persuasive value of that evidence, and again advising the 
veteran of the types of evidence which might substantiate his 
claims.  This letter also advised the veteran that he had up 
to one year to submit or identify evidence.  

The RO advised the veteran of the criteria for service 
connection, including on the basis of secondary service 
connection and on the basis of aggravation, in the April 2002 
rating decision.  The December 2002 SOC advised the veteran 
of the complete text of 38 C.F.R. § 3.159 as revised to 
incorporate and implement the VCAA.  A SSOC issued in 
February 2004 discussed the evidence of record and the weight 
and persuasive value of each item of evidence.

In addition to being advised of the provisions of 38 C.F.R. 
§ 3.159, the veteran in this case received numerous other 
communications regarding development of the claims, 
especially information regarding the specific type of medical 
opinion required to substantiate his claims of entitlement to 
service connection.  It is clear from the record that the 
veteran understood his responsibility to submit or identify 
evidence, because he submitted several medical statements 
which provided relevant opinions throughout the pendency of 
this claim.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than one year has elapsed since the RO last advised the 
claimant of the complete text of 38 C.F.R. § 3.159, and 
appellate review may proceed.  38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop his claim.  In 
particular, the veteran has been afforded multiple 
opportunities to submit or identify evidence during the 
pendency of this claim, and VA and private medical opinions 
have been obtained.    

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA, and so notice as required thereafter 
by the VCAA was not provided prior to the AOJ decision.  
However, following enactment of the VCAA, the veteran has 
been provided with notice of the enactment of the VCAA and 
with notices substantially equivalent to notice required 
under the provisions of the VCAA.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA.  The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
for service connection may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  
Factual background

The veteran's service medical records reflect that he 
underwent excision of the medial cartilage of the right knee 
during service.  By a rating decision issued in February 
1953, service connection for postoperative residuals, removal 
of medial cartilage, right knee, was awarded.  A 
noncompensable evaluation was assigned. 

A November 1971 private medical statement reflects that a 
November 1968 radiologic examination disclosed moderate 
degenerative disease of the right knee joint, including 
calcification.  The statement does not reflect that the left 
knee was examined in 1968.  An April 1979 private medical 
statement reflects that the veteran complained of a pinching-
type pain in the left knee in September 1971.  In November 
1971, the veteran underwent medial meniscectomy, left knee.  

On VA examination conducted in June 1979, residuals of the 
veteran's right knee injury included weakness of the right 
lower extremity and osteophyte formation at the margins of 
the medial, femoral, and tibial condyles with narrowing of 
the medial joint space.  

The report of VA hospitalization in October 1982 reflects 
that the veteran had medial compartment degenerative joint 
disease with genu varum bilaterally, and a left tibial valgus 
osteotomy was performed.  In September 1983, a right tibial 
valgus osteotomy was performed.  Following postoperative 
complications including nonunion, a right knee osteotomy with 
grafting was performed in February 1984.

By a Board decision issued in September 1985, service 
connection was granted for the postoperative residuals of 
tibial valgus osteotomy, right knee, as secondary to 
postoperative residuals of the right medial cartilage removal 
during the veteran's service.  

On VA examination conducted in November 1993, severe right 
knee tri-compartment degenerative joint disease with severe 
pain, warranting right total knee arthroplasty, was noted.  
The discharge summary of a May 1994 VA hospitalization 
reflects that right total knee arthroplasty was performed.  

In October 1995, the veteran sought service connection for a 
left knee disorder and for a bilateral disorder with pain in 
both hips.  The claims were denied in February 1996.  In May 
1996, the RO denied a request to reopen a claim of 
entitlement to service connection for left knee arthritis, 
and denied a claim for service connection for bilateral 
arthritis of the hips as not well-grounded.  In the absence 
of timely disagreement or denial, each of these claims became 
final.  

By a claim submitted in May 1999, the veteran sought an 
increased evaluation for his service-connected right knee 
disability and again sought service connection for a 
bilateral hip disorder and for a left knee disorder, and 
sought service connection for disorders of the feet.

The discharge summary of VA hospitalization in April 1997 
through May 1997 reflects that the veteran underwent left 
total knee replacement.  The discharge summary notes that the 
veteran had progressive degenerative joint disease of both 
knees.  May 1998 VA outpatient treatment records reflect that 
the veteran continued to work full-time.  

A private medical statement from RAB, M.D., dated in May 
1999, stated an opinion that all the veteran's bony changes 
and surgeries to his legs, hips, and feet were interrelated.

On VA examination conducted in September 1999, the examiner 
briefly discussed the veteran's history beginning with an 
injury to the right knee during the veteran's service.  The 
examiner conducted physical examination of the right knee.  
The veteran walked with a limp, but stated that this was due 
to his hip pain.  The examiner stated that the etiology of 
the veteran's increase in right knee pain over the past six 
months was difficult to determine.  The examiner noted that 
the veteran had been having worsening right hip arthritis 
with radiation of pain down to his knee, and had also 
developed venous status ulcers on his lower extremity, so 
that vascular changes might be contributing to his overall 
leg pain.  However, it was the examiner's opinion that there 
was no evidence of any change within the knee arthroplasty 
that would indicate the cause for increasing pain.  The 
examiner did not address the etiology of disorders of the 
left knee, hips, or feet.

Dr. B, who had provided a May 1999 opinion, also provided an 
October 1999 opinion.  Dr. B stated that the questions asked 
by the RO regarding the etiology of the veteran's joint 
disorders were impossible to answer.  Dr. B again stated that 
the veteran's bony changes and surgeries involving the legs, 
hips, and feet were interrelated.

In a December 2000 statement, the veteran indicated that he 
was submitting an opinion from another physician, identified 
as "Dr. Donnelli". 

A February 200 VA medical statement, which relates to the 
veteran's foot disorders, is of record.  The substance of 
that statement and the signature are difficult to decipher, 
although diagnoses of pes planus, calcaneal spurs, lateral 
ankle instability, plantar fasciitis and metatarsalgia are 
shown.

VA outpatient treatment records dated in May 2001 reflect 
that the veteran denied any episodes of redness, swelling, or 
instability of the knees.  He continued to work full-time.  
There was no erythema or effusion, and the knees were non-
tender on range of motion.  Both knees were stable to valgus 
and varus stress.  The components of the total knee 
replacements were stable bilaterally.  The veteran was 
walking without any gait aid with a mild antalgic pattern, 
described as a decreased right step length and pelvic 
rotation to the right.  Radiologic examination disclosed 
evidence of joint effusion in the suprapatellar bursa.  There 
was also moderate joint space narrowing and mild osteophyte 
formation in both hips, with slight progression since 1995.

A private medical statement from RRO, M.D., dated in February 
2002, notes that the veteran had severe osteoarthritis 
involving the right hip, documented on radiologic 
examination.  Dr. O provided an opinion that the veteran's 
severe osteoarthritis of the right hip "has been worsened" by 
the veteran's service-connected right knee problems.

On VA examination conducted in January 2002, the examiner 
noted that the veteran's orthopedic history was quite 
complicated and that an extended period of time was required 
to review the extensive clinical records.  The examiner 
discussed the veteran's history of right medial meniscal tear 
and medial meniscectomy in 1948.  The examiner noted that the 
veteran raised the question as to whether the left knee was 
injured in-service at the time of the right knee injury, and 
noted that the veteran had undergone left knee medial 
meniscectomy more than twenty years after service.  The 
examiner noted that the veteran continued to walk with a 
smooth but slightly antalgic gait favoring the right leg as a 
result of discomfort in the right hip.

After reviewing the history and clinical records, the 
examiner concluded that the veteran's disorders of his left 
knee, bilateral hips, and bilateral feet were not due to his 
service-connected right knee disorder.  The examiner noted 
that the veteran clearly had definite pathology in all of the 
joints at issue but that none of the disorders were either 
directly related to or aggravated by the service-connected 
right knee disability.  The examiner concluded that the 
diffuse arthritis in both knees and in both hips was 
idiopathic in nature and would have occurred whether or not 
the injury to the right knee had been incurred in service.  
The examiner also stated that he was unable to determine that 
any disorder of the feet or the plantar fasciitis was 
directly related to or aggravated by the veteran's right knee 
disability.  

The examiner stated that the veteran was equally as likely to 
have had the noted disorders of the bilateral hips, left 
knee, and bilateral feet if he had never injured his right 
knee while in-service.  The examiner restated his conclusion 
by indicating that it was his opinion that all of the 
veteran's disorders of the hips, knees, and feet would have 
been present whether or not the veteran had ever injured his 
right knee during service.

In his January 2003 substantive appeal, the veteran stated 
that the VA examiner's opinion that he would have incurred 
disorders of the knees, hips, and feet whether or not he 
injured his right knee in-service was just one opinion.  The 
veteran discussed private clinical opinions he had submitted, 
including the opinion of the veteran's family physician (Dr. 
B) that all of the veteran's disorders were related.  The 
veteran noted that he was submitting an opinion from another 
physician (Dr. H), who had opined that the veteran's hip 
problems were aggravated by his knee problems.  

In a November 2002 private medical statement, MEH, M.D., 
stated that the veteran could have torn a cartilage in his 
left knee due to the service injury of the right knee.  Dr. 
H. further stated that "alteration in gait could exacerbate 
osteoarthritis or accelerate a process of osteoarthritis in 
the hips."  Dr. H. concluded that, for those reasons, "it is 
certainly possible that [the veteran's] left knee and right 
hip pathology are related to his right knee."  Dr. H also 
noted that he had informed the veteran that "given the time 
interval it would be difficult to make a more concrete 
connection between the right knee and these other conditions 
since many years had elapsed since the initial injury."

At a personal hearing conducted in July 2003, the veteran 
testified that he believed that he had a bilateral foot 
condition which was secondary to his service-connected right 
knee disorder because he had considerable swelling in his 
feet and required an insert in his shoes.  The veteran also 
stated that he believed that the bone spurs in his feet were 
a result of walking unbalanced and having knee surgeries.  
The veteran testified that Dr. H had advised him that 
alteration in gait, due to the service-connected right knee 
disability, could have caused his left knee and right hip 
disorders.
Governing law and regulations

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  The veteran's claims for service connection for a 
left knee disorder and a bilateral hip disorder, which 
includes a right hip disorder, were denied in February 1996, 
and the RO denied a request to reopen the claim for service 
connection for left knee arthritis, determining in May 1996 
that the veteran had not submitted new and material evidence.  
The veteran did not appeal those determinations, and the 
decisions became final.

Even though the RO did not address, in its December 1999 
rating decision, whether there were any prior final denials 
of the claims for secondary service connection for a left 
knee disorder or of a right hip disorder, the record reveals 
that there were prior final denials of those claims.  
Therefore, the Board must consider independently whether new 
and material evidence has been submitted, regardless of the 
RO's failure to address this matter.

Although the veteran's claims for service connection for a 
left knee disorder and for a right hip disorder have been 
denied, the veteran may reopen the claims, if he submits new 
and material evidence.  38 U.S.C.A. § 5108; Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence prior to the February 1996 and May 1996 rating 
decisions established that there was a medical diagnosis of a 
left knee disorder and of a right hip disorder.  However, 
there was no medical evidence or opinion lining either 
disorder to the veteran's military service or to any service-
connected disability.  However, the veteran submitted a May 
1999 medical statement with his May 1999 claim, and that 
medical statement indicated that all the veteran's right 
knee, left knee, hip, and foot disorders, including bony 
changes and surgeries, were interrelated.

The May 1999 medical opinion was not cumulative or redundant 
as to any previously-submitted medical opinion, and bears 
directly and substantially on the issue of service connection 
on a secondary basis.  Accordingly, this evidence meets the 
criteria for new and material evidence as in effect when the 
veteran submitted the claim that was, in effect, the request 
to reopen the claims.  As new and material evidence has been 
received since the February 1996 and May 1996 rating 
decisions with regard to the veteran's claims of entitlement 
to service connection for a left knee and right hip 
disorders, the claims are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as discussed above, all duties to 
assist have been met, and the Board will proceed to discuss 
the claims on the merits. 
Law and regulations governing claims for service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").
Analysis on the merits

There are essentially five medical opinions of record.  Dr. B 
provided May 1999 and October 1999 opinions that the 
veteran's bony changes involving the legs, hips, and feet 
were interrelated.  The examiner who conducted September 1999 
VA examination concluded that worsening right hip arthritis 
caused increased pain in the veteran's right knee.  Dr. O 
provided an opinion that the veteran's osteoarthritis of the 
right hip had been worsened by the veterans service-connected 
right knee disability.  The examiner who conducted VA 
examination in January 2002 provided an opinion that all of 
the veteran's disorders of the hips, knees, and feet would 
have been present whether or not the veteran had injured his 
right knee during service.  Dr. H. provided an opinion that 
alteration in gait "could" have exacerbated or accelerated 
the veteran's osteoarthritis of the hips and that it was 
"certainly possible" that the veteran's right hip pathology 
was related to his service-connected right knee disability.

Dr. B's stated opinion that the veteran's bony changes of the 
joints were interrelated is neither favorable nor unfavorable 
to the veteran's claim, because in response to the RO's 
request that he provide an opinion as to whether the 
veteran's right knee disability caused or aggravated left 
knee, right hip, or foot disorders, Dr. B stated that this 
question could not be answered.  Therefore, his opinion does 
not support the veteran's contention that disorders of other 
joints were caused or aggravated by service-connected right 
knee disability.

Dr. O's opinion that the veteran's osteoarthritis of the 
right hip had been worsened by the veteran's service-
connected right knee disability is only weakly persuasive, 


as Dr. O did not provide any rationale for this conclusion or 
reference the clinical evidence that supported the 
conclusion.  Unfortunately, Dr. O's statement does not 
indicate whether his opinion related to worsening of 
underlying pathology, as required in the criteria for service 
connection based on aggravation, as specified by the 
governing VA regulation, or whether the service-connected 
right knee disability merely aggravated symptomatology of the 
left hip disorder.  Aggravation of symptomatology alone does 
not warrant service connection on the basis of aggravation.  
38 C.F.R. §§ 3.303, 3.306.  

Thus, Dr. O's opinion, while favorable to the veteran, is of 
less persuasive value than the opinion of the examiner who 
conducted VA examination in September 1999.  That examiner 
concluded that the veteran's right hip disorder exacerbated 
the symptoms of his service-connected right knee disability, 
but did not aggravate the underlying pathology.  As that 
opinion, which is unfavorable to the veteran, specifically 
addressed the factors set forth in the regulation, that 
unfavorable opinion is of greater persuasive value than the 
favorable opinion.

Dr. H's opinion that the veteran's altered gait "could" be 
related to aggravation of osteoarthritis merely opined a 
possible relationship between the service-connected right 
knee disorder and a right hip disorder.  Service connection 
may not be based on a resort to speculation or a remote 
possibility.  See 38 C.F.R. §  3.102; Morris v. West, 13 Vet. 
App. 94 (1999) (statement that veteran was "possibly" 
suffering from schizophrenia deemed speculative); Blum v. 
West, 12 Vet. App. 185, 1 86-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  Dr. H. himself stated that he had 
informed the veteran that, given the time interval, it would 
be difficult to make a "more concrete connection" between the 
veteran's right knee disorder and the disorders at issue in 
this appeal.

However, the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The use of the 
word "possible" makes Dr. H's opinion speculative in nature.  
See Bostain v. West, 


11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may'' 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

Moreover, as sincerely as the veteran may believe in the 
validity of his claim, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The VA medical opinion rendered in January 2002 is more 
responsive to the specific issues under consideration than 
the other opinions of record.  In particular, the examiner 
noted extensive review of the veteran's entire orthopedic 
history.  The examiner provided a specific opinion that the 
veteran would have developed degenerative disorders of the 
hips, knees, and feet whether or not the veteran had 
sustained the service-connected right knee disability and 
that the disorders were not directly related to or aggravated 
by the service-connected right knee disorder.  The Board 
finds no material omission on the part of this examiner in 
the formulation of his opinion.

In summary, in assessing the evidence in support of the claim 
and the evidence unfavorable to the claim, the Board finds 
that the opinions which assert that there may be some 
relationship between the claimed disorders and the service-
connected right knee disability are found to be less 
persuasive and are of less probative value than the opinion 
rendered in January 2002 which is unfavorable to the 
veteran's claim.  The preponderance of the evidence in this 
matter is against the claim, and the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) are not for application.




ORDER

The reopened claim for service connection for a left knee 
disorder is denied.

The reopened claim for service connection for a right hip 
disorder is denied.

Service connection for disorders of the feet is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


